
	
		II
		111th CONGRESS
		1st Session
		S. 1428
		IN THE SENATE OF THE UNITED STATES
		
			July 9, 2009
			Mr. Whitehouse (for
			 himself, Mr. Cardin,
			 Mrs. Feinstein, and
			 Mr. Feingold) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To amend the Toxic Substances Control Act to phase out
		  the use of mercury in the manufacture of chlorine and caustic soda, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Mercury Pollution Reduction
			 Act.
		2.FindingsCongress finds that—
			(1)mercury and
			 mercury compounds are highly toxic to humans, ecosystems, and wildlife;
			(2)(A)as many as 10 percent
			 of women in the United States of childbearing age have mercury in their
			 bloodstreams at a level that could pose risks to their unborn babies;
			 and
				(B)hundreds of thousands of children born
			 annually in the United States are at risk of neurological problems relating to
			 mercury exposure in utero;
				(3)the most
			 significant source of mercury exposure to people in the United States is
			 ingestion of mercury-contaminated fish;
			(4)the long-term
			 solution to mercury pollution is to minimize global mercury use and releases of
			 mercury to eventually achieve reduced contamination levels in the environment,
			 rather than reducing fish consumption, because uncontaminated fish represent a
			 critical and healthy source of nutrition for people worldwide;
			(5)mercury pollution
			 is a transboundary pollutant that—
				(A)is deposited
			 locally, regionally, and globally; and
				(B)affects bodies of
			 water—
					(i)near industrial
			 areas, such as the Great Lakes; and
					(ii)in
			 remote areas, such as the Arctic Circle;
					(6)of the
			 approximately 30 facilities in the United States that produce chlorine—
				(A)only 5 use the
			 obsolete mercury cell chlor-alkali process; and
				(B)4 have not yet
			 committed to phasing out mercury use;
				(7)(A)less than 5 percent of
			 the total quantity of chlorine and caustic soda produced in the United States
			 comes from the chlor-alkali plants described in paragraph (6) that use the
			 mercury cell chlor-alkali process;
				(B)cost-effective alternatives are
			 available and in use in the remaining 95 percent of chlorine and caustic soda
			 production; and
				(C)other countries, including Japan, have
			 already banned the mercury cell chlor-alkali process;
				(8)the chlor-alkali
			 industry acknowledges that—
				(A)mercury can
			 contaminate products manufactured at mercury cell facilities; and
				(B)the use of some of
			 those products results in the direct and indirect release of mercury;
				(9)despite those
			 quantities of mercury known to have been used or to be in use, neither the
			 chlor-alkali industry nor the Environmental Protection Agency is able—
				(A)to adequately
			 account for the disposition of the mercury used at those facilities; or
				(B)to accurately
			 estimate current mercury emissions; and
				(10)it is critically
			 important that the United States work aggressively toward the minimization of
			 supply, demand, and releases of mercury, both domestically and
			 internationally.
			3.Statement of
			 policyIt is the policy of the
			 United States that the United States should develop policies and programs that
			 will—
			(1)reduce mercury use
			 and emissions within the United States;
			(2)reduce mercury
			 releases from the reservoir of mercury currently in use or circulation within
			 the United States; and
			(3)reduce exposures
			 to mercury, particularly exposures of women of childbearing age and young
			 children.
			4.Use of mercury in
			 chlorine and caustic soda manufacturing
			(a)In
			 generalTitle I of the Toxic Substances Control Act (15 U.S.C.
			 2601 et seq.) is amended by inserting after section 6 the following:
				
					6A.Use of mercury
				in chlorine and caustic soda manufacturing
						(a)DefinitionsIn
				this section:
							(1)Chlor-alkali
				facilityThe term chlor-alkali facility means a
				facility used for the manufacture of chlorine or caustic soda using a mercury
				cell process.
							(2)Hazardous waste;
				solid wasteThe terms hazardous waste and
				solid waste have the meanings given those terms in section 1004 of
				the Solid Waste Disposal Act (42 U.S.C. 6903).
							(b)Prohibition; use
				prior to prohibition
							(1)ProhibitionEffective on the date that is 2 years after
				the date of enactment of this section, the manufacture of chlorine or caustic
				soda using a mercury cell is prohibited in the United States.
							(2)Export
				banEffective on the date of
				enactment of this section, the export of any mercury, mercury cell, mercury
				compound, or mixture containing mercury by the owner or operator of a
				chlor-alkali facility is prohibited.
							(c)Reporting
							(1)In
				generalNot later than 2 years after the date of enactment of
				this section, the owner or operator of each chlor-alkali facility shall submit
				to the Administrator and the State in which the chlor-alkali facility is
				located a report that identifies—
								(A)each type and
				quantity of mercury-containing hazardous waste and nonhazardous solid waste
				generated by the chlor-alkali facility during the preceding calendar
				year;
								(B)the mercury
				content of the wastes;
								(C)the manner in which
				each waste was managed, including the location of each offsite location to
				which the waste was transported for subsequent handling or management;
								(D)the volume of
				mercury released, intentionally or unintentionally, into the air or water by
				the chlor-alkali facility, including mercury released from emissions or
				vaporization;
								(E)the volume of
				mercury estimated to have accumulated in pipes and plant equipment of the
				chlor-alkali facility, including a description of—
									(i)the applicable
				volume for each type of equipment; and
									(ii)methods of
				accumulation; and
									(F)the quantity and
				forms of mercury found in all products produced for sale by the chlor-alkali
				facility.
								(2)Avoidance of
				duplicationTo avoid duplication, the Administrator may permit
				the owner or operator of a facility described in paragraph (1) to combine and
				submit the report required under this subsection with any report required to be
				submitted by the owner or operator under subtitle C of the Solid Waste Disposal
				Act (42 U.S.C. 6921 et seq.).
							(d)Inventory
							(1)In
				generalFor each chlor-alkali facility that ceases operations on
				or after January 1, 2009, not later than 1 year after the date of cessation of
				operations, the Administrator, in consultation with the State in which the
				facility is located, shall conduct a comprehensive mercury inventory covering
				the life and closure of the chlor-alkali facility, taking into account—
								(A)the total quantity
				of mercury purchased to start and operate the chlor-alkali facility;
								(B)the total quantity
				of mercury remaining in mercury cells and other equipment at the time of
				closure of the chlor-alkali facility;
								(C)the estimated
				quantity of mercury in hazardous waste, nonhazardous solid waste, and products
				generated at the chlor-alkali facility during the operational life of the
				chlor-alkali facility; and
								(D)the estimated
				aggregate mercury releases from the chlor-alkali facility into air and other
				environmental media.
								(2)Records and
				informationIn carrying out paragraph (1), the Administrator
				shall obtain mercury purchase records and such other information from each
				chlor-alkali facility as the Administrator determines to be necessary to
				determine, as accurately as practicable from available information, the
				magnitude and nature of mercury releases from the chlor-alkali facility into
				air and other environmental media.
							(3)AuthoritiesThis
				Administrator shall use the authorities of section 11 and any other appropriate
				authorities of this Act to carry out this
				subsection.
							.
			(b)Conforming
			 amendments
				(1)Table of
			 contentsThe table of contents of the Toxic Substances Control
			 Act (15 U.S.C. 2601 note) is amended by inserting after the item relating to
			 section 6 the following:
					
						
							Sec. 6A. Use of mercury in chlorine and
				caustic soda
				manufacturing.
						
						.
				(2)EnforcementSection
			 15 of the Toxic Substances Control Act (15 U.S.C. 2614) is amended by striking
			 or 6 each place it appears and inserting , 6, or
			 6A.
				
